                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                              3:18-cv-284-RJC-DSC


 JAMES YARBOROUGH,

                       Plaintiff,

        v.
                                                                   ORDER
 THE CITY OF CHARLOTTE and
 JON DUNHAM,

                       Defendants.


       THIS MATTER is before the Court on the “Consent Motion to Amend the Case

Management Plan” (document #12).            The Court finds good cause for the Motion in the

circumstances described and it is hereby GRANTED. The following deadlines and settings are

modified as follows:

       Mediation:                      April 1, 2019
       Dispositive Motions:            April 15, 2019
       Trial:                          September 3, 2019


       SO ORDERED.
                                    Signed: March 1, 2019
